John Lawrence Jimenez,
                                                               M.D., and Brian Phillip Perry,




                         Fourth Court of Appeals
                               San Antonio, Texas
                                   November 10, 2015

                                   No. 04-15-00417-CV

                      Richard Cecil PETERSON and Alma Peterson,
                                       Appellants

                                            v.

              John Lawrence JIMENEZ, M.D., and Brian Phillip Perry, M.D.,
                                    Appellees

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-08827
                         Honorable Renée Yanta, Judge Presiding


                                     ORDER
      The Appellee’s Motion to Dismiss for Failure to Prosecute is DENIED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court